COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                NO. 2-09-060-CV


IN THE INTEREST OF C.H. AND C.H., JR.




                                    ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Teresa A. (“Mother”) attempts to appeal from an order

terminating her parental rights to her children, C.H. and C.H., Jr. We dismiss

for want of jurisdiction.

      On March 3, 2009, we notified the parties that it appeared that this court

lacked jurisdiction because there might not be a final appealable order in this

case. Our letter also informed the parties that unless they filed a response




      1
          … See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal by Friday, March 13, 2009, this

attempted appeal would be dismissed for want of jurisdiction. See Tex. R. App.

P. 42.3(a). No response has been filed.

      Appellate courts have jurisdiction only over appeals from final judgments

and from specific types of interlocutory orders designated by the legislature as

appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see,

e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008); see also Tex.

R. Civ. P. 301 (“Only one final judgment shall be rendered in any cause except

where it is otherwise specially provided by law.”). A judgment is final and

appealable if it disposes of all parties and all issues. Lehmann, 39 S.W.3d at

195. An order that does not dispose of all parties and all issues in the case

must be classified, for purposes of appeal, as an interlocutory order. Ruiz v.

Ruiz, 946 S.W.2d 123, 124 (Tex. App.—El Paso 1997, no pet.).             Without

affirmative statutory authority to hear an interlocutory appeal, this court is

without jurisdiction. See id.; see also Kiefer v. Kiefer, 132 S.W.3d 601, 602

(Tex. App.—Fort Worth 2004, no pet.) (holding that protective order rendered

during the pendency of a divorce was not a final, appealable order). Compare

D.R. v. Tex. Dep’t of Family & Protective Servs., No. 08-07-00355-CV, 2008
WL 5256431, at *2–3 (Tex. App.—El Paso Dec. 18, 2008, no pet.) (holding

that an order terminating a father’s parental rights was not final until the order

                                        2
addressing additional parties and children involved in the case was entered)

with In re T.L.S., 143 S.W.3d 284, 287, 289 (Tex. App.—Waco 2004, no pet.)

(interpreting now-repealed portion of section 263.401 of the family code with

section 109.002 of the family code to conclude that an order that terminates

the parent-child relationship and appoints the State or someone else as the

child’s managing conservator is a “final order” for purposes of appeal).

      This court’s records reflect that the case remains pending in the trial court

with regard to the children’s father’s parental rights and that Mother has not

filed a motion to sever. See Thompson v. Beyer, 91 S.W.3d 902, 904 (Tex.

App.—Dallas 2002, no pet.) (stating that, as a general rule, severance of an

interlocutory judgment into a severed action makes it final if all claims in the

severed action have been disposed of). Therefore, we conclude that we lack

jurisdiction over this attempted appeal, and we dismiss it.2 See Tex. R. App.

P. 42.3(a), 43.2(f).




                                                  PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: June 4, 2009



      2
       … However, this dismissal should not be construed to prevent Mother
from later pursuing a timely appeal from an actual final judgment in this case.

                                        3